Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 9/26/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims are directed to a method of preventing or treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha (PCG-1alpha) expression in as subject, wherein in the elected embodiment, the expression is Parkinson’s Disease, comprising administering to a subject in need thereof, which in the elected embodiment is by oral administration, a composition comprising a compound of General Formula I or a salt, hydrate, or solvate thereof, wherein General Formula I is S-(MS)p-(MS)q, wherein S is sialic acid, and (MS)p and (MS)q each are independently a monosaccharide residue.  This claimed subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The claimed method was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention over the scope of treating Parkinson’s Disease by oral administration of compounds across the scope of General Formula I as disclosed in claim 55, except when General Formula I is 6’-SL.  Further, the claimed method was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention over the scope of preventing Parkinson’s Disease by oral administration of compounds across the scope of General Formula I, including 6’-SL.  In summary, the invention is enabled for the treatment of Parkinson’s Disease by oral administration of 6’SL, but it is not enabled for the treatment of Parkinson’s Disease over the scope of General Formula I, and it is not enabled for the prevention of Parkinson’s Disease by any embodiment of General Formula I, including 6’SL.  In summary, the invention lacks enablement for treating Parkinson’s Disease by oral administration of a compound over the scope of Formula I, except where General Formula I is 6’-SL.  The invention lacks total enablement for preventing Parkinson’s Disease by oral administration of a compound over the scope of Formula I, including 6’-SL.
Applicant argues that Parkinson's disease can be both prevented and treated any agent that increases lvels of PGC-1a.  Applicant cites to support that as 3'-SL and 6'-SL, which enhances PGC-1a expression, the artisan would conclude that these agents can prevent Parkinson’s disease.
Applicant’s arguments have been fully considered but are not found persuasive.  Although there is an association between PGC-1a levels and Parkinsons, there is no documentary evidences that an agent that increases PGC-1a levels can treat, much less prevent, Parkinson’s disease.  Parkinson’s Disease is difficult to treat and prevent.   For support, the examiner’s cites Yankee (Neuroimmunol Neuroinflammation, 2021), which teaches that sporadic Parkinson’s Therapy, which accounts for about 90% of all Parkinson’s cases, is a complex disease in which the pathogenic mechanisms that underlie it are not fully understood (Introduction). There is no known cure for Parkinson’s Disease, so therapy tends to encompass management of the disorder rather than prevent or slow the progression of the disease (page 228, Treatment Approaches).  There are no disease-modifying or neuroprotective therapies available to slow the progression of Parkinson’s Disease (ibid).  Despite attempts to treat or prevent Parkinson’s with new lines of therapy, the most viable drug for treating the disease remains L-DOPA, and the efficacy of even this drug is unpredictable for mid-to-late stage Parkinson’s Patients, and those with sporadic Parkinson’s Disease (Introduction; Conclusion).   As Parkinson’s is a difficult disease to treat or prevent, the artisan would not accept that it can be treated or prevented by administration of medications across the scope of General Formula I, except where Applicant has provided data to support the efficacy of such treatment.   Example 6 and Figures 7 and 8 show gene expression changes by the treatment with SL (3'-SL & 6'-SL) compositions in Parkinson's disease models.   3’-SL or 6’-SL was orally administered daily. The rats were kept in animal rooms for 10 weeks, fasted for 12 hours, and sacrificed.  The data shows that gene expression changed by treatment with 3'-SL or 6'-SL in the brain and hippocampus.  In the behavioral studies shown at paragraph 220 and Figure 8, those disease model rats administered 6'-SL improved behavioral ability, however, those administered 3'-SL was minimal.   The artisan would not concluded that an an agent, by virtual of its ability to increase PGC-1a expression, would possess the ability to treat and prevent Parkinson’s Diseases, without conformational experimental evidence. 

Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 55, 67-70, 72, 74-75, 77, 81, 88, and 108 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being  anticipated by US 20120172319 to Chow.  Chow teaches a method of treating Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject) by orally administering a pharmaceutical delivery system comprising 3'-sialyllactose (3'SL; 3'-N-acetylneuraminyl-D-lactose, 3'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.3)-.beta.-D-Gal-(1.fwdarw.4)-DGlc) or 6' -sialyllactose (6'SL) 6'-N-acetylneuraminyl-lactose, 6'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.6)-.beta.-D-Gal-(1.fwdarw.4)-D-Glc), wherein 3'-sialyllactose and 6'-sialyllactose read on instant General Formula I (abstract; paragraph 9-14, 33-34, 36, 58, 72, and 149).  Regarding claim 83, although Chow does not appreciate that oral administration of 3'-sialyllactose or 6' -sialyllactose for the treatment of Parkinson’s Disease results in an increase of PGC-1alpha expression, this is a property of the claimed method.  As Chow anticipates the method steps of claim 55, that is, the result of the method in the instant claims would be the same in Chow, that is, result in an increase in PGC-1alpha expression.   “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 
Applicant argues that the disclosure of Chow is wholly distinct and does not encompass a method of treating or preventing Parkinson's disease.  Although Chow reports that the reported composition "may also be useful to improve cognition in individuals, particularly in individuals susceptible to, or at risk of, neurodegenerative diseases, which may include ... Parkinson's disease" (Id., ,i [0149]), Applicant respectfully submits that such statement has no experimental support within the reference and is distinct from actually treating or preventing Parkinson's disease.  Applicant argues that nothing within Chow suggests that the reported infant formula would have any effect in treating or preventing Parkinson's disease.  Applicant provides the hyperlink www.nia.nih.gov/health/parkinsons-disease to support their arguments.  
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s inclusion of a hyperlink in the response, the examiner notes that for a document to be considered in the record, it must be provided in an IDS.  The examiner was not able to locate the website by the text of the hyperlink provided in the response.  As the examiner was not able to locate the website by the text of the hyperlink provided in the response, the examiner was not able to consider applicant’s argument fully.   Regarding applicant’s argument that Chow shows no experimental data to back up its claims, the examiner’s response is that a reference considered fully enabled for all that it teaches unless a reason is given in the record as to why it is not enabled.   Chow teaches a method of treating Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject) by orally administering a pharmaceutical delivery system comprising 3'-sialyllactose (3'SL; 3'-N-acetylneuraminyl-D-lactose, 3'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.3)-.beta.-D-Gal-(1.fwdarw.4)-DGlc) or 6' -sialyllactose (6'SL) 6'-N-acetylneuraminyl-lactose, 6'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.6)-.beta.-D-Gal-(1.fwdarw.4)-D-Glc), wherein 3'-sialyllactose and 6'-sialyllactose read on instant General Formula I (abstract; paragraph 9-14, 33-34, 36, 58, 72, and 149).  Regarding claim 83, although Chow does not appreciate that oral administration of 3'-sialyllactose or 6' -sialyllactose for the treatment of Parkinson’s Disease results in an increase of PGC-1alpha expression, this is a property of the claimed method.  As Chow anticipates the method steps of claim 55, that is, the result of the method in the instant claims would be the same in Chow, that is, result in an increase in PGC-1alpha expression.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55, 67-70, 72, 74-75, 77, 81, 88, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (J. Appl. Glycosci., 2006).  Sakai teaches that oral administration of a pharmaceutical delivery system comprising sialyllactose (alpha-NeuNAc-(2->3)-beta -D-Gal-(1->4)-D-Glc or alpha-NeuNAc-(2->6)-beta -D-Gal-( 1->4)-D-Glc) to disease model adult ra for age-related memory loss, wherein the administration changed the brain composition of gangliosides in the rats, which Sakai teaches reduces decline in age-related brain activity, and the administration further improved learning behavior in the rat models (Materials and Methods; Results and Discussion). Regarding Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject), Sakai teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain and has further been shown to improve memory behavior in the Parkinson’s Disease model rats (page 253, right-hand column).   
Sakai fails to teach a method of treating Parkinson’s Disease by oral administration of sialyllactose.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to orally administer sialyllactose to a subject in need thereof to treat Parkinson’s Disease.  The motivation for this is that the prior art teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain, and has further been shown to improve memory behavior in the Parkinson’s Disease model rats.   Sakai teaches that sialyllactose is an agent that changes the brain ganglioside composition in rat models for age-related memory loss, wherein the administration reduced decline in age-related brain activity, and improved learning behavior in rat models.  There is a reasonable expectation of success that sialyllactose can be used treatment of Parkinson’s Disease, as sialyllactose was demonstrated by Sakai to change brain gangliosides in rat models for age-related memory loss and improve memory behavior.
Applicant argues that Sakai teaches that sialyllactose feeding can improve learning behavior, particularly swimming learning behavior. (Sakai, abstract.) The swimming learning behavior improvement supported by the maze test mainly relates to memorize capacity of individual, but does not significantly relate to Parkinson's disease. Parkinson's disease is defined as the disease that is a brain disorder that causes unintended or uncontrollable movements, such as shaking, stiffness, and difficulty with balance and coordination.  Although Parkinson's disease may be accompanied by learning behavior problem in some cases, the increase of learning ability in a swim test is not reasonable evidence for the efficacy on treatment of Parkinson's disease in particular.   Sakai shows that the SL feeding group does not display a higher level of GM1 compared to Control group (see Table 7).   Sakai  reports  that  administration  of  SL  significantly  increased  only  two
gangliosides: GM3 and GD1a. Sakai does not show that others gangliosides, including GM1, is increased or that increases in GM3 or GD1a can treat Parkinson's disease. Further, as mentioned above, Sakai only focuses on learning ability improvement, not unintended or uncontrollable movements, such as shaking, stiffness, and difficulty with balance and coordination associated with Parkinson's disease.  Grunblatt does not compensate for the deficiencies of Sakai. As noted above, Grunblatt reports that the PGC-1a expression is altered in the postmortem of Parkinson's patients in a single report. Grunblatt does not teach or suggest that PGC-1a and or should serve as a molecular target for treating or preventing Parkinson's disease. PGC-1a is a possible "peripheral molecular marker'' which "can mirror the disease processes and may be even detect progression of the disease."  The role of PGC-1a in Parkinson's disease reported in Grunblatt is purely speculative.  The fact that PGC-1a is a known indicator of Parkinson's disease does not lead the artisan to administer sialyllactose to treat Parkinson's disease or to increase PGC-1a. 
	Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s arguments that the teachings in the references is mere speculation, the examiner’s response is that the teachings in a prior art reference are given full faith and reliability unless evidence in the record indicates otherwise.  In the present case, Sakai teaches that oral administration of a pharmaceutical delivery system comprising sialyllactose (alpha-NeuNAc-(2->3)-beta -D-Gal-(1->4)-D-Glc or alpha-NeuNAc-(2->6)-beta -D-Gal-( 1->4)-D-Glc) to disease model adult rats for age-related memory loss, wherein the administration changed the brain composition of gangliosides in the rats, which Sakai teaches reduces decline in age-related brain activity, and the administration further improved learning behavior in the rat models (Materials and Methods; Results and Discussion). Regarding Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject), Sakai teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain and has further been shown to improve memory behavior in the Parkinson’s Disease model rats (page 253, right-hand column).    Sakai fails to teach a method of treating Parkinson’s Disease by oral administration of sialyllactose.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to orally administer sialyllactose to a subject in need thereof to treat Parkinson’s Disease.  The motivation for this is that the prior art teaches that change in the brain composition of gangliosides in Parkinson’s Disease model rats have been shown to accelerate the recovery of dopamine concentration in their brain, and has further been shown to improve memory behavior in the Parkinson’s Disease model rats.   
 
Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (J. Appl. Glycosci., 2006) in view of Grunblatt (Parkinsonism and Related Disorders, 2012).    The relevant portions of Sakai are given above.
Sakai fails to teach, before the administering step, measuring the expression level of PGC-alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject, wherein the normal control group corresponds cells obtained for a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.
Grunblatt teaches that PGC-1alpha is a genome-wide indicator of Parkinson’s Disease (Table 1; Conclusions).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to, before administering an anti-Parkinson’s agent, to, before the administer step, measure the expression of PGC-1alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then, if decreased, the administering step is performed on the subject.  The motivation for this is that PGC-1alpha is an indicator of Parkinson’s Disease, and by performing these steps, the progress of Parkinson’s Disease in the patient can be obtained.  It would have been further obvious to choose as the control group a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression, as in this way, the expression of PGC-1alpha can be determined to deviate or not deviate from a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.
Applicant reiterates their arguments regarding Sakai and argues that Grunnlatt does not make up for its deficiencies.  The examiner has responded to applicant’s arguments regarding Sakadi.  Regarding Grunblatt, the reference was relied on for its teaching that that PGC-1alpha is a genome-wide indicator of Parkinson’s Disease (Table 1; Conclusions).  It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to, before administering an anti-Parkinson’s agent, to, before the administer step, measure the expression of PGC-1alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then, if decreased, the administering step is performed on the subject.  The motivation for this is that PGC-1alpha is an indicator of Parkinson’s Disease, and by performing these steps, the progress of Parkinson’s Disease in the patient can be obtained.  It would have been further obvious to choose as the control group a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression, as in this way, the expression of PGC-1alpha can be determined to deviate or not deviate from a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.


Claims 55-60, 67-70, 72, 74-75, 77, 81, 83, and 108 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120172319 to Chow in view of Grunblatt (Parkinsonism and Related Disorders, 2012).    The relevant portions of Chow are given above.
Chow fails to teach, before the administering step, measuring the expression level of PGC-alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject, wherein the normal control group corresponds cells obtained for a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.
Grunblatt teaches that PGC-1alpha is a genome-wide indicator of Parkinson’s Disease (Table 1; Conclusions).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to, before administering an anti-Parkinson’s agent, to, before the administer step, measure the expression of PGC-1alpha in cells from a sample isolated from the subject, wherein it is observed whether or not the expression level of PGC-1alpha is decreased compared with a normal control group, and then , if decreased, the administering step is performed on the subject.  The motivation for this is that PGC-1alpha is an indicator of Parkinson’s Disease, and by performing these steps, the progress of Parkinson’s Disease in the patient can be obtained.  It would have been further obvious to choose as the control group a normal person or a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression, as in this way, the expression of PGC-1alpha can be determined to deviate or not deviate from a subject showing no disease or symptom associated with a decrease in PGC-1alpha expression.
Applicant argues that although Chow mentions Parkinson's disease, the actual efficacy in of the Chow composition to improve cognition is speculative and without experimental support.  Grunblatt does not compensate for the deficiencies of Chow.  Grunblatt only reports that PGC-1a expression is found to be altered in a single report.  Grunblatt does not discuss how PGC-1a expression is altered or whether correcting the PGC-1a would be effective to treat Parkinson's disease. Thus, there is no guidance within the cited art or based on any scientific rationale to suggest that the artisan should measure PGC-1a or then administer a therapeutic agent if the PGC-1a expression is decreased relative to a healthy control.  Regarding applicant’s argument that Chow shows no experimental data to back up its claims, the examiner’s response is that a reference considered fully enabled for all that it teaches unless a reason is given in the record as to why it is not enabled.   Chow teaches a method of treating Parkinson’s Disease (an acute, subacute, or chronic neurodegenerative disease; a method for treating a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject) by orally administering a pharmaceutical delivery system comprising 3'-sialyllactose (3'SL; 3'-N-acetylneuraminyl-D-lactose, 3'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.3)-.beta.-D-Gal-(1.fwdarw.4)-DGlc) or 6' -sialyllactose (6'SL) 6'-N-acetylneuraminyl-lactose, 6'-sialyl-D-lactose, or .alpha.-NeuNAc-(2.fwdarw.6)-.beta.-D-Gal-(1.fwdarw.4)-D-Glc), wherein 3'-sialyllactose and 6'-sialyllactose read on instant General Formula I (abstract; paragraph 9-14, 33-34, 36, 58, 72, and 149).  Regarding claim 83, although Chow does not appreciate that oral administration of 3'-sialyllactose or 6' -sialyllactose for the treatment of Parkinson’s Disease results in an increase of PGC-1alpha expression, this is a property of the claimed method.  As Chow anticipates the method steps of claim 55, that is, the result of the method in the instant claims would be the same in Chow, that is, result in an increase in PGC-1alpha expression.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


October 8, 2022